DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claims 2, 10, and 18 have been canceled.
Claims 1, 3-9, 11-17, and 19-20 are presented for examination.
Response to Arguments
Applicants amendment relating to specification has been fully considered and is entered.
Applicants amendments relating to claims 1, 9, and 17 rejection have been fully considered. Therefore, the rejection of 35 USC 101 has been withdrawn.	
Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3-9, 11-17, and 19-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

    PNG
    media_image1.png
    207
    636
    media_image1.png
    Greyscale
as recited in claim 1,

    PNG
    media_image2.png
    166
    651
    media_image2.png
    Greyscale
as recited in claim 9, and 

    PNG
    media_image3.png
    242
    655
    media_image3.png
    Greyscale
as recited in claim 17.
The closest prior art of record Pierce et al (US Publication No. 2009/0164345) discloses par [0019] rendering the 3-D view of a freight terminal, the system may provide information about each container, vessel, berth or any other terminal objects rendered in the 3-D view, …the vessel’s estimated time of departure, the percent of the containers to be loaded or unloaded that is complete, the total number of containers to be loaded or unloaded, …the date or time that the first or last container is loaded or unloaded, the estimate time of completion, any required time of completion,….. However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims: 

    PNG
    media_image1.png
    207
    636
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        01/13/2021